             Case 1:19-cv-00508-PLM-RSK ECF No. 1 filed 06/05/19 PageID.1 Page 1 of 6

ProSe15(Rev.12/16)ComplaintforViolati
                                    onofCivilRightst
                                                   '
                                                   Non-prisoner)


                                  U NITED STATES D ISTRICT C OLJRT
                                                                  forthe
                                                                 Districtof

                                                                    Division


                                                                           CaseN o.
                                                                                         (to be/lledinbytheClerk'
                                                                                                                sOf/îcc.
                                                                                                                       l
JW Czv-y A hl<7 L1-01- c.
                         Plaintffls)
X rffethefullnameofeachplaintz whoishling thiscomplaint.
J/-l/;enamesofalltheplaintp cannothtinthespaceabove,                       JuryTrial:(checkone)         Yes Z No
pleasewrite ''âzeattached''in thespaceand attach an additional
pagewiththefullIistofnames.
                          )
                             -

ewoelu- p* TqxwV- 51-+ys. op pzja ,
                             .


 tx'llam m * /o L ,6 / , % @l4e 4'=a'O                                                   FILED BY                   D.C.
 covo*               Jocll3 (ecoe'</ + J-
                 l
e'p,mIçbzw 6 wm o ,1 , (rov ,.-                                                                   JUN 25 2219
                      Defendantls)                                                                ctpnëtll.lîl'   f.c
('
 f
 z
 r/
  rfldthefullnameofeachdefendantw/lö isbeingsued.J/-l/;e                                          S.D.OF Ftm .-M IAMI
namesofallthedefendantscannothtinthespaceabove,please
write ''
       seeattached''in thespaceand attach an additionalpage
withthefulllistofnames.Donotl
                            '
                            ncludeaddresseshere.
                                               )

                             CO M PLAIN T FO R VIOLATIO N O F CIVIL R IG H TS
                                                   (Non-prisonerComplaint)

                                                                 NOTICE

   FederalRulesofCivilProcedure 5.2 addressesthe privacy and security concernsresulting from public accessto
   electroniccourtfiles. Underthisrule,papersfiled with thecourtshould notcontain:an individual'sfullsocial
   security num berorfullbirth date;thefu11name ofaperson known to be am inor;ora com pletefinancialaccount
   num ber. A filing may includeonlyLthe lastfourdigitsofa socialsecurity number'
                                                                                ,theyearofan individual's
   birth;am inor's initials;and the lastfourdigitsofafinancialaccountnum ber.

   Exceptasnoted in thisfonn,plaintiffneed notsend exhibits,affidavits,grievance orwitnessstatem ents,orany
   othermaterialsto the Clerk'sOffice with thiscomplaint.

   ln orderforyourcomplaintto befiled,itmustbe accompanied by the filing feeoran application to proceed in
   forma pauperis.




                                                                                                                           Pagelof 6
                     Case 1:19-cv-00508-PLM-RSK ECF No. 1 filed 06/05/19 PageID.2 Page 2 of 6

 ProSel5(Rev.l2/16)ComplaintforViolationofCivilRights(Non-prisoner)                                       Z    T.     .F....-.-.--.-.-----.    ..   E
        -T
.-... -..fZZZEL        ....


 1.               The Partiesto This Com plaint

                  A.          ThePlaintiffts)
                              Provide the inform ation below foreach plaintiffnamed in the complaint. Attach additionalpagesif
                              needed.
                                  Name                            JLrcc-we-u f2,I.-) Lw-t;11.,c.
                                  Address            - yJr< v'w s; -                  uo l           < u.
                                                                                                        -<ç
                                                                   LF       An c.       4.r         m çm . Loa
                                                                             Citv                State               Zip Code
                                  County
                                  Telephone Num ber
                                  E-M ailAddress

                  B.          TheDefendantts)
                              Providethe infonnation below foreach defendantnamed in the complaint,whetherthe defendantisan
                              individual,a governmentagency,an organization,oracorporation. Foran individualdefendant,
                              includetheperson'sjobortitle(ifknown)and checkwhetheryouarebringingthiscomplaintagainst
                              them in theirindividualcapacity orofficialcapacity,orboth.Attach additionalpagesifneeded.

                              DefendantN o.l
                                  Nam e                            Pu-/ !v- o# 33ae- L1'*IU oc M r
                                  Job orTitle (ifknown)              H vwv m - GM                   oF 5                          , ed
                                  Address

                                                                                                 State               Zjp Code
                                   County
                                   TelephoneNum ber
                                   E-M ailA ddress(fknown)
                                                                      lndividualcapacity (Z Ofticialcapacity

                              DefendantNo.2
                                  Name                               F A llm w z.öo               c.!'K             X otz,
                                  Job orTitle (ifknown)              y oNzu< m m >                   ocw            ck                        ,v, M r
                                  Address                            5//. ' e) M tc '$*':3
                                                                              Citv                State               Zip Code

                                   County
                                   TelephoneN um ber
                                                                     R%1
                                                                       *% +*1/ C-0q:*S
                                   E-M ailAddress ofknown)
                                                                       lndividualcapacity     Z Officialcapacity

                                                                                                                                              Page2of 6
                        Case 1:19-cv-00508-PLM-RSK ECF No. 1 filed 06/05/19 PageID.3 Page 3 of 6

    ProSel5(Rev.12/16)ComplaintforViolationofCivilRights(Non-prisontr)
E         .EEJLQL'X        U                                                                                 -


                               DefendantN o.3
                                   Nam e                            < l!lm lzw/ Cou/,3                               y o- ,
                                   Job orTitle (lfknown)
                                   A ddress                          a o!              l la @ T * o              l tzb-
                                                                    8<74 14 * 4 p o                - K              6 noo
                                                                               Cïrp                 State             Zip Code
                                   County                            K lllm 4.zzpo r-ouu
                                   TelephoneNum ber
                                   E-M ailAddress(êknown)
                                                                         lndividualcapacitv     Z Oftkialcapacitv

                               DefendantNo.4
                                                                                               1 ,ç, > w',
                                   N ame
                                                               ''
                                                                    w e'slv'e'
                                                                             e U':-lç#&<n 6v'
                                                                                           '
                                                                                            3e'
                                                                                              œA 1 Go<
                                   Job orTitle (tfknown)                               o           !c       , 4.u    #
                                   Address                          F bo av    &o< o9 M îc- I.+u v --
                                                                    GWIIeAGQ.JD   *1F   &1* O 5
                                                                                Citv                State                Zfp Code
                                    County                                  w lw- mrxJo                 w.,W
                                    TelephoneNumber
                                    E-M ailAddress (kfknown)
                                                                         Individualcapacity     Z Officialcapacity
    II.               BasisforJurisdiction

                      Under42U.S.C.j 1983,youmay suestateorIocalofficialsforthe''deprivation ofanyrights,privileges,or
                      immunitiessecuredbytheConstitutionand(federallawsl.''UnderBivensv.SkxUnknownNamedAgentsof
                      FederalBureauofNarcotics,403 US.388 (19713,you maysuefederaloffkialsfortheviolationofcertain
                      constitutionalrights.
                               Areyoubringingsuitagainst(checkallthaîappl
                                                                        y);
                                    Federalofficials(aBivensclaim)
                                    Stateorlocalofficials(aj1983claim)

                      B.       Section 1983 allowsclaim salleging the''deprivation ofany rights,privileges,orimmunitiessecured by
                               theConstitution andgfederallawsj.''42U.S.C.j1983.lfyouaresuingundersection 1983,what
                               federalconstitutionalorstamtory rightts)doyouclaim is/arebeingviolatedby stateorlocalofficials?

                                                                                           a    -e<          +              s/el
                                w,%    ,   Co o;1
                                                '.4.
                                                   - - 3 z4<a1-; e                             1            & +-J /
                      C.       Plaintiffssuing underBivensm ay only recoverfortheviolation ofcertain constitutionalrights. Ifyou
                                aresuing underBivens,whatconstitm ionalrightts)doyouclaim is/arebeingviolatedby federal
                                officials?

                                                                                                                                    Page3of 6
             Case 1:19-cv-00508-PLM-RSK ECF No. 1 filed 06/05/19 PageID.4 Page 4 of 6

ProSe15(Rev.12/16)ComplaintforViolationofCivilRights(Non-prisoner)




         D.       Section 1983 allowsdefendantsto be found liable only when they have acted 'undercolorofany
                  statute,ordinance,regulation,custom,orusage,ofany State orTerritory orthe DistrictofColum bia.''
                  42 U.S.C.j1983.Ifyouaresuingundersection l983,explainhow each defendantacted undercolor
                  ofstate orlocallaw . Ifyou are suing underBivens,explain how each defendantacted undercolorof
                  federallaw.Attach additionalpages ifneeded.

                                                                              Ak   +<   wt At
                  G.$    ,   cop,çè,+>u-V - s-a6 B ç' y <                                        .,a )y+1-

111.    Statem ento Claim
        State asbrietly aspossible the facts ofyourcase.Describehow each defendantwaspersonally involved in the
        alleged wrongfulaction,alongw ith the datesand locationsofallrelevantevents.You may wish to include
        furtherdetailssuch asthenam esofotherpersonsinvolved in the eventsgiving rise to yourclaim s. Do notcite
        any casesorstatutes. Ifmore than one claim isasserted,num bereach claim and write ashortand plain
        statementofeach claim in a separate paragraph.Attach additionalpagesifneeded.


        A.        Whe
                   r re-didt
                           5hee<
                               ventsgivingris
                                            /etoyourclaimts)occurzy
                                                                 ?/1*w& 1 8-*1-&2-9h' I/-2*:/2.
                                >u Jv-c s J /* + t       -


                      J > m */?ilow5 /k-/o-z Co lv c-/Joex
                   rzl/s- nv. aolz -)zo1-F /? .4 r +,, ç4 )/ stzé'
                                                                 Js.*,>? lov
                        y             oclw        e-cozp- /. l - zp )y                  a.v .
                   W hatdateand approximatetimedidtheeventsgivingrisetoyourclaimts)occur?
                      Fv'
                        o-             //- 2e-/2-                       prs-rev /-/             Sn /- /J
                    r -/-/t r >e.
                                J tzwlnuçwlly l..,:.1çoxs-l                                                    +Lv
                             c   1,                                  v-1 h<

                   W hatarethefactsunderlyingyourclaimts)? (Forexample. Whathappened toyou? ï'
                                                                                             I''
                                                                                               ho didwhat?
                   I
                   '
                   F'
                    JJanyoneelseinvolved? O tpelseJtzw whathappened/)
                      b- ww vç#. s nJ uav z'- ?- um 5 be.   s<l l m 4
                                                                  :1
                  6<w JwlS-elV V&-'/:e1/ com  p/ l'.
                                                   l >, suk Ullur    T-krlûwqy
                  1/ éoe- a Ynom 'e= /J w ,4l
                                            -xoqzp p wowoùlv C* .u5<
                  tv'@5 %/5<7 tzpou > & wu kzle-* b #'
                                                     G Iooy cr< .
                                                                é l4?l1
                  mo# swp:oz'q'
                              s-/ bvg iwov-e èvs)nF ouy                                         @.!; = t-zo;
                   io- ?ps-'1IW Yo H-JAS m.J 4.wyjxesy @9gl.494

                                                                                                             Page4of 6
             Case 1:19-cv-00508-PLM-RSK ECF No. 1 filed 06/05/19 PageID.5 Page 5 of 6

ProSe15(Rev.12/16)ComplaintforViolationofCivilRights(Ncm-prisoner)


IV. Injuries
        Ifyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstatewhatmedical
        treatm ent,ifany,you required and did ordid notreceive.
             I //3J s-bz- y /G l,7)                                         /
                                                                                4mJ UG7 tzm /e.=X //y
             ?pvngv'!J.o- u / G.' ;- y- v5 , r
                                      -
                                                                                w G J 5s'xw.,$I?                    4 :-
             X& l$'
                  e,
                   J UZK,/e- l- p e''somzn
                                         ) 4&/ M y SetlW .
                                                         ç&-<-
              tzulkg cz%s s/p:eo cczwy> #y ,ey 'soz'4 çs-vro-rtz
               >+; siw pwl brcevrG Tlry c2+,.-, m. okze< > y-
              zâu-zb u-zzg M /J/ 1 m*/ r +96.v, ?&J?' s-wvy fln,*':                                                    .

              z ow v! m.wrp n m.a                                    q,. s-4w sy


 V.      Relief
         Statebrietly whatyou w antthe courtto do foryou.M ake no legalarguments.D o notciteany cases orstatutes.
         Ifrequesting m oney dam ages,includetheamountsofany actualdam agesand/orpunitive damagesclaim ed for
         the actsalleged. Explain the basisforthese claim s.

             c < pm .
                    juv,m y mecq : s-r-s. sw
             sôw, 4 o o= o u / o oo oo y-@c.A,                        .
                                  /             /           l




                                                                                                           Page5of 6
             Case 1:19-cv-00508-PLM-RSK ECF No. 1 filed 06/05/19 PageID.6 Page 6 of 6

ProSe15(Rev.12/16)ComplaintforViolati
                                    onofCi
                                         vilRightst
                                                  '
                                                  Non-prisoner)


Vl.     Certification and Closing
        UnderFederalRule ofCivilProcedure 11,by signing below,1certify to thebestofmy knowledge,inform ation,
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan improperpurpose,such astoharass,cause
        unnecessarydelay,orneedlessly increasethecostoflitigation;(2)issupportedbyexisting1aw orbya
        nonfrivolousargumentforextending,modifying,orreversingexisting law;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifically so identified,willlikely have evidentiary supportafterareasonable
        opportunityforfurtherinvestigationordiscovery;and(4)thecomplaintothem isecomplieswiththe
        requirem entsofRule 1l. ,


        A.        ForPartiesW ithoutan Attorney
                  lagreeto providetheClerk'sOfficewith any changesto my addresswhere case-relatedpapersmay be
                  served.1understand thatmy failure to keep a currentaddresson file with theClerk's Officem ay result
                  in thedism issalofmy case.

                  oateof-sianing. J -J -/$
                  Signature ofPlaintiff
                  PrintedNameofPlaintiff                      - - cv--.u           lu           L -              c
        B.        ForAttorneys

                  Dateofsigning:

                  Signature ofAttorney
                  PrintedN ame ofAttorney
                  BarNum ber
                  N am eofLaw Firm
                  Address

                                                                                     State          Zip Code

                   TelephoneNumber
                   E-mailAddress




                                                                                                                 Page6Of 6
